DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claims 1-13 of U.S. Application No. 16/637111 filed on 03/02/2022 have been examined. 	
Office Action is in response to the Applicant's amendments and remarks filed03/02/2022. Claims 1, 5, and 10-13 are presently amended. Claims 1-13 are presently pending and are presented for examination.
Response to Arguments
In regards to the previous claim objections: the amendments to the claims overcome the previous claim objection(s) pertaining to 1, & 12-13. However Claims 10-11 were objected to include the dependent claim information claimed in claims 10-11, they were not amended. Therefore, the previous claim objection(s) is/are withdrawn pertaining to claims 1, & 12-13. The objection will be maintained for claims 10-11.

In regards to the previous rejections under 35 U.S.C. § 112(b): the amendments to the claims overcome the previous 35 USC § 112(b) rejection. Therefore, the previous 35 USC § 112(b) rejection is withdrawn.

In regards to the previous rejections under 35 U.S.C. § 101: the amendments to the claims do not overcome the previous 35 USC § 101 rejection. Applicant amended to include the limitation “using or transmitting, by the processor, the lane information for travel of a subject vehicle” in regards to claims 1 & 12-13. However under broadest reasonable interpretation the claims can be interpreted to merely transmit or follow the advice given by the lane information for travel of a subject and not actually use the lane information for travel of a vehicle. In this regard, merely transmitting lane information for travel of a subject is an abstract idea where a user can pass forth information regarding a lane or path in order for another user to drive. The processor being a generic computer with mere instructions to transmit the information, which is an insignificant post-solution activity. In conclusion, the previous 35 USC 101 rejection is maintained in view of the arguments above.

In regards to the previous rejection under 35 U.S.C. § 103: Applicant's arguments filed 03/02/2022 have been fully considered but they are not persuasive. Applicant argues on page 7 of the Remarks, the prior art does not disclose the limitation “managing the lane information, including a result of determination of the different lines indicating a multiple lane form in the lane information.” Applicant further argues, “Charrow also discloses that when the vehicle 100 makes a right turn at an intersection, the computing devices 110 may, based on the above determination, maneuver the vehicle 100 to move towards the right lane line 420 and behind the vehicle 814 (paragraph [0062]), but there is no disclosure about managing lane information including the result of the above determination in the lane information. Applicant further argues “Although Slavin disclose designating routes at the lane level, it does not disclose determining whether or not two or more vehicles in a lane connected to an intersection form different lines in a lateral direction of the vehicles on a single lane, nor does it disclose managing the lane information, including a result of determination of the multiple lane form in the lane information.”. Applicant also argues “Applicant submits that the combination of references fails to disclose at least “acquiring, by the onboard controller, the lane information including multiple lane information from the server to use the lane information for travel of the subject vehicle, wherein the lane information includes the multiple lane form information on a multiple lane formed determined by a server controller in the server” Examiner respectfully disagrees. Applicant is reminded claims must be given their broadest reasonable interpretation. Charrow discloses a method for preparing vehicles for turns. Further Charrow shows on Figure 8 that the positioning vehicles at the intersection in one lane shows two lines of vehicles. This indicates that each line of vehicles will initiate different actions when entering the intersection (see at least Charrow, Fig. 8 & para. [0061]). Charrow shows the computing devices determining that the vehicles staying towards the left line and arranged in a stacked configurations shows they will most likely turn left and the vehicle positioned on the right is likely to make a right turn or go straight depending on if the turn signal on or not. Charrow further discloses after the computing devices receiving sensor data and computing the likelihoods of the two lines of vehicles in a lane, the computing devices may maneuver the vehicle in order to follow arrow 820 moving towards the right side of the lane in order to turn  vehicle 100 right at the intersection (see at least Charrow, para. [0062]). Charrow manages the lane information by sensing the stacked vehicles, which includes making the determination that there are two lines in a single lane (see at least Charrow, lanes lines (420-421), vehicles in between the lane lines (810, 812, & 814), para. [0060]). After sensing the vehicles and coming to this determination, it is also able to manage the lane information and depict which vehicles will be turning left, going straight, or turning right and then controlling the main vehicle to finish its route. Further Slavin was not used to disclose the limitation “determining whether or not two or more vehicles in a lane connected to an intersection form different lines in a lateral direction of the vehicles on a single lane”, the limitation is disclosed by Charrow (see at least Charrow, Figure. 8 & para. [0060-0062]). Charrow further discloses the computing devices used in sensing the data of the lane information and maneuvering the vehicle can also be client computing devices and server computing devices thus showing Charrow discloses a server controller for controlling the vehicle (see at least Charrow, para. [0035]).  In conclusion, the 103 rejection is maintained provided the arguments above.

Claim Objections
Claim 10 is objected to because of the following informalities:  “A vehicle travel control method for controlling travel of a subject vehicle using the processor on a basis of information managed by the lane information management method according to claim 1” should be changed to – A vehicle travel control method for controlling travel of a subject vehicle using the processor on a basis of information managed by the lane information management method, comprising: acquiring road map information and information on a travel history that is represented by a travel trajectory on a road map; determining, using a plurality of the travel histories, whether or not two or more vehicles in a lane connected to an intersection form different lines in a lateral direction of the vehicles on a single lane; managing the lane information, including a result of determination of the multiple lane form in the lane information; and controlling travel of a subject vehicle using the processor on a basis of the lane information managed by the lane information management--.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  “A vehicle travel control method for controlling travel of a subject vehicle using the processor on a basis of information managed by the lane information management method according to claim 5” should be changed to – A vehicle travel control method for controlling travel of a subject vehicle using the processor on a basis of information managed by the lane information management method, comprising: acquiring road map information and information on a travel history that is represented by a travel trajectory on a road map; determining, using a plurality of the travel histories, whether or not two or more vehicles in a lane connected to an intersection form different lines in a lateral direction of the vehicles on a single lane; managing the lane information, including a result of determination of the multiple lane form in the lane information; calculating reference travel information on a basis of the plurality of travel histories, the reference travel information including information on a travel path in the lane; calculating the reference travel information for each of two or more virtual lanes included in the lane determined to be a lane in which the two or more vehicles form the different lines in the lateral direction of the vehicles on the single lane; determining, using a sensor installed in the subject vehicle, whether or not there is another vehicle around the subject vehicle; and controlling the travel of the subject vehicle on a basis of a determination result regarding the other vehicle and the reference travel information --.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1-9, & 12-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
A claim that recites an abstract idea, a law of nature, or a natural phenomenon is directed to a judicial exception.  Abstract ideas include the following groupings of subject matter, when recited as such in a claim limitation: (a) Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations; (b) Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and (c) Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion). See the 2019 Revised Patent Subject Matter Eligibility Guidance.
Even when a judicial element is recited in the claim, an additional claim element(s) that integrates the judicial exception into a practical application of that exception renders the claim eligible under §101.  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  The following examples are indicative that an additional element or combination of elements may integrate the judicial exception into a practical application: 
the additional element(s) reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
the additional element(s) that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
the additional element(s) implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
the additional element(s) effects a transformation or reduction of a particular article to a different state or thing; and 
the additional element(s) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  
Examples in which the judicial exception has not been integrated into a practical application include:
the additional element(s) merely recites the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
the additional element(s) adds insignificant extra-solution activity to the judicial exception; and
the additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
See the 2019 Revised Patent Subject Matter Eligibility Guidance.
Claims 1, and 12-13 recite, recording road map information and information on a travel history that is represented by a travel trajectory on a road map, as drafted, is a device & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer elements. The claim is practically able to be performed in the mind. For example, but for the “A lane information management device, a database, a processor, sensor, server controller, an onboard controller,” “recording road map information and information on a travel history that is represented by a travel trajectory on a road map” in the context of this claim encompasses the user recording traffic information and traffic habits of an environment. 
The limitation of an determine, using a plurality of the travel histories, whether two or more vehicles in a lane connected to an intersection form different lines in a lateral direction of the vehicles on a single lane, as drafted, is a device & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of the system. The claim is practically able to be performed in the mind. For example, but for the “A lane information management device, a database, a processor, sensor, server controller, an onboard controller,” language, “determine, using a plurality of the travel histories, whether two or more vehicles in a lane connected to an intersection form different lines in a lateral direction of the vehicles on a single lane” in the context of this claim encompasses the user detecting an intersection and checking if a lane is wide enough to fit two vehicles adjacent to each other in a single lane based on traffic habits. 
Likewise, record lane information, including a result of determination of the multiple lane form in the lane information, is a device & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “A lane information management device, a database, a processor, sensor, server controller, an onboard controller,” language, “record lane information, including a result of determination of the multiple lane form in the lane information” in the context of this claim encompasses the user realizing when a signal lane contains two vehicle adjacent to each other, e.g., when a first vehicle goes straight and the other vehicle wants to turn right. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – using “A lane information management device, a database, a processor, sensor, server controller, an onboard controller,”. The devices are recited at a high-level of generality (i.e., device configured to detect when two vehicles are in a single lane at an intersection) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “A lane information management device, a database, a processor, sensor, server controller, an onboard controller,”, amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Similarly for claim 2, calculating lateral positions of the vehicles in an approach area through which the vehicles enter the intersection, specifying a set of the lateral positions as a position set, when two or more position sets including the position set are specified in the approach area and a distance or distances between the two or more position sets are not less than a predetermined value, determining that the two or more vehicles in the lane including the approach area form the different lines in the lateral direction of the vehicles on the single lane is a device that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “calculating lateral positions of the vehicles in an approach area through which the vehicles enter the intersection” in the context of this claim encompasses the user calculating vehicle positions when next to each other at an intersection and the user deciding which vehicles goes straight and which vehicles turns at the intersection, when both are lined up at the intersection. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to detect when two vehicles are in a single lane at an intersection) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Likewise for claim 3, specifying the position sets in association with traveling straight ahead after entering the intersection and turning right or left after entering the intersection, and when the position sets can be classified in the approach area into a set that represents the traveling straight ahead and a set that represents the turning right or left, determining that the two or more vehicles in the lane including the approach area form the different lines in the lateral direction of the vehicles on the single lane, is a device & method, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “specifying the position sets in association with traveling straight ahead after entering the intersection and turning right or left after entering the intersection, and when the position sets can be classified in the approach area into a set that represents the traveling straight ahead and a set that represents the turning right or left, determining that the two or more vehicles in the lane including the approach area form the different lines in the lateral direction of the vehicles on the single lane” in the context of this claim encompasses a user depicts which vehicle trajectory each vehicle that is adjacent will implement at the intersection, e.g., subject vehicle going straight and the other vehicle turning left or right. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to detect when two vehicles are in a single lane at an intersection) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Also for claim 4, specifying the lane determined to be in the multiple lane form among lanes represented by the road map information, and rewriting link information of the specified lane with information representing that the two or more vehicles form the different lines in the lateral direction of the vehicles on the single lane, is a device & method that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “specifying the lane determined to be in the multiple lane form among lanes represented by the road map information, and rewriting link information of the specified lane with information representing that the two or more vehicles form the different lines in the lateral direction of the vehicles on the single lane” in the context of this claim encompasses the user identifying and marking which lane accommodates two vehicles in one lane and updating its road map to indicate that. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to detect when two vehicles are in a single lane at an intersection) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Equally for claim 5, calculating reference travel information on a basis of the plurality of travel histories, the reference travel information including information on a travel path in the lane, and calculating the reference travel information for each of two or more virtual lanes included in the lane determined to be a lane in which the two or more vehicles form the different lines in the lateral direction of the vehicles on the single lane, is a device & method that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “calculating reference travel information on a basis of the plurality of travel histories, the reference travel information including information on a travel path in the lane, and calculating the reference travel information for each of two or more virtual lanes included in the lane determined to be a lane in which the two or more vehicles form the different lines in the lateral direction of the vehicles on the single lane” in the context of this claim encompasses a user calculating a reference path for the lane that accommodates two vehicles in a single lane and shows which paths can be implemented when using that path. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to detect when two vehicles are in a single lane at an intersection) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Similarly for claim 6, specifying, using the travel histories, a travel path of a preceding vehicle traveling in the lane connected to the intersection, and determining whether or not the two or more vehicles in the lane form the different lines in the lateral direction of the vehicles on the single lane, on a basis of a relationship between a traveling direction of the preceding vehicle and a traveling direction of a subject vehicle after entering the intersection and presence or absence of the preceding vehicle, is a device & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “specifying, using the travel histories, a travel path of a preceding vehicle traveling in the lane connected to the intersection, and determining whether or not the two or more vehicles in the lane form the different lines in the lateral direction of the vehicles on the single lane, on a basis of a relationship between a traveling direction of the preceding vehicle and a traveling direction of a subject vehicle after entering the intersection and presence or absence of the preceding vehicle” in the context of this claim encompasses the user to determine a path of a vehicle in front the user vehicle and depict if it will go straight or turning after entering the intersection and determining if the lane will accommodate both vehicles in a single lane. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to detect when two vehicles are in a single lane at an intersection) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Also for claim 7, specifying, using the travel histories, a travel path of a following vehicle traveling in the lane connected to the intersection, and determining whether or not the two or more vehicles in the lane form the different lines in the lateral direction of the vehicles on the single lane, on a basis of presence or absence of the following vehicle, is a device & method that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “specifying, using the travel histories, a travel path of a following vehicle traveling in the lane connected to the intersection, and determining whether or not the two or more vehicles in the lane form the different lines in the lateral direction of the vehicles on the single lane, on a basis of presence or absence of the following vehicle” in the context of this claim encompasses the user to determine a path of a vehicle behind the user vehicle and depict if it will go straight or turning after entering the intersection and determining if the lane will accommodate both vehicles in a single lane. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to detect when two vehicles are in a single lane at an intersection) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Equally for claim 8, specifying the lane recorded as a lane in which the two or more vehicles form the different lines in the lateral direction of the vehicles on the single lane, among lanes represented by the road map information, and determining, in the specified lane, whether or not the two or more vehicles form the different lines in the lateral direction of the vehicles on the single lane, on a basis of the travel histories within a most recent certain period, is a device & method that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “specifying the lane recorded as a lane in which the two or more vehicles form the different lines in the lateral direction of the vehicles on the single lane, among lanes represented by the road map information, and determining, in the specified lane, whether or not the two or more vehicles form the different lines in the lateral direction of the vehicles on the single lane, on a basis of the travel histories within a most recent certain period” in the context of this claim encompasses a user pointing out which lane is the lane that accommodates both vehicles lateral to each other and determining if there are two vehicles in a single lane through recent observation. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to detect when two vehicles are in a single lane at an intersection) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Similarly for claim 9, providing a user with the lane information representing that the two or more vehicles in the lane form the different lines in the lateral direction of the vehicles on the single lane, is a device & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “providing a user with the lane information representing that the two or more vehicles in the lane form the different lines in the lateral direction of the vehicles on the single lane” in the context of this claim encompasses the user containing a user device to receive information regarding a single lane with laterally adjacent vehicles. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to detect when two vehicles are in a single lane at an intersection) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, and 4-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0259957A1 (“Charrow”), further in view of US 2014/0278052A1 (“Slavin”).
As per claim 1 Charrow discloses
A lane information management method for managing lane information using a processor, comprising:
acquiring road map information and traffic information (see at least Charrow, para. [0023]: In order to plan a route, the vehicle's computing devices may access map information that describes an expected state of the vehicle's environment. Using this information, the vehicle's computing devices may plan a route, for instance, which includes one or more turns or turning maneuvers at an intersection, into a parking lot, driveway etc. & para. [0038]: Routing system 168 may be used by computing devices 110 in order to determine and follow a route to a location. In this regard, the routing system 168 and/or data 134 may store detailed map information, e.g., highly detailed maps identifying the shape and elevation of roadways, lane lines, lanes and heading information (identifying the headings or orientations of the lanes), intersections, crosswalks, speed limits, traffic signals, buildings, signs, real time traffic information, vegetation, or other such objects and information which is expected to persist.);
determining whether or not two or more vehicles in a lane connected to an intersection form different lines in a lateral direction of the vehicles on a single lane (see at least Charrow, Fig. 8 & para. [0060]: For instance, FIG. 8 corresponds to the example of FIG. 4 with the addition of vehicles 810, 812, and 814 traveling in lane 410 towards intersection 450. As shown, vehicles 810 and 812 are within the area 270 but remain closer to lane line 421 than lane line 420, while vehicle 814 is within the area 270 but remains closer to lane line 420 than lane line 421. As such, the computing devices 110 may determine that the vehicles 710 and 720 appear to be staying towards the left of lane 410 and arranged one behind the other in the aforementioned “stacked” configuration. In addition, vehicle 814 is positioned to the right of vehicle 810, and is thus likely to make a right turn.); and
managing the lane information, including a result of determination of the different lines indicating a multiple lane form in the lane information (see at least Charrow, para. [0060]:  For instance, FIG. 8 corresponds to the example of FIG. 4 with the addition of vehicles 810, 812, and 814 traveling in lane 410 towards intersection 450. As shown, vehicles 810 and 812 are within the area 270 but remain closer to lane line 421 than lane line 420, while vehicle 814 is within the area 270 but remains closer to lane line 420 than lane line 421. As such, the computing devices 110 may determine that the vehicles 710 and 720 appear to be staying towards the left of lane 410 and arranged one behind the other in the aforementioned “stacked” configuration. In addition, vehicle 814 is positioned to the right of vehicle 810, and is thus likely to make a right turn. para. [0061]: This positioning of vehicles 810 and 814 may indicate that it is likely that vehicle 810 and 814 will take different actions when entering the intersection 450. For example, the computing devices 110 may determine that vehicle 810 may be likely to make a left turn (the likelihood of which may be greater if the sensor data indicates that a left turn signal of vehicle 810 is activated), while vehicle 814 may be likely to make a right turn (the likelihood of which may be greater if the sensor data indicates that a right turn signal of vehicle 814 is activated). Alternatively, the computing devices 110 may determine that vehicle 810 may be likely to make a left turn (the likelihood of which may be greater if the sensor data indicates that a left turn signal of vehicle 810 is activated), while vehicle 814 may be likely to proceed to lane 415 through the intersection (the likelihood of which may be greater if the sensor data indicates that no turn signal of vehicle is activated).); and
using or transmitting, by the processor, the lane information for travel of a subject vehicle (see at least Charrow, para. [0062]: Accordingly , the computing devices 110 may maneuver the vehicle 100 in order to follow arrow 820 , thereby moving towards lane line 420 and away from lane line 421 . In addition , given that vehicle 814 is adjacent to vehicle 810 , the computing devices 110 may maneuver vehicle 100 around vehicle 812 and immediately behind vehicle 814 . Of course , in order to reduce the likelihood of a collision if vehicle 812 were to also move towards lane line 420 , the computing devices 110 may maneuver vehicle 100 very cautiously around vehicle 812 an towards vehicle 814 until the vehicle 100 reaches the intersection 450 and makes the turn into lane 417).
Charrow does not explicitly disclose
acquiring road map information and information on travel histories that are represented by a travel trajectories on a road map;
determining, using a plurality of the travel histories, traffic information of the environment.
Slavin teaches
acquiring road map information and information on travel histories that are represented by a travel trajectories on a road map (see at least Slavin, para. [0037]: FIG. 1 depicts the aforementioned microsimulation of traffic in Phoenix, Ariz., in which box 1 represents an intersection, including vehicles and lane-level geometry, with a near-ground-truth level of detail, as shown in box 2. The model also includes detailed traffic signal timing and other traffic management data, as shown in box 3, enabling the accurate simulation of signal operations and drivers' behavioral responses to them. & para. [0045]: However, a comprehensive traffic simulation system capable of representing the elements and complexities of the traffic environment like that depicted in FIG. 2 can assimilate historical information and real-time traffic information available from the field and then relate that information into useful short-term predictions and, thus, meaningful lane-level route guidance.);
determining, using a plurality of the travel histories, traffic information of the environment (see at least Slavin, para. [0057]: According to a predefined look-ahead threshold (preference), the lane-level optimizer evaluates the travel time, delay and driving experience on path candidates using either historical measurements of lane-level traffic density and speed, or microsimulation. The result of this evaluation is then used to derive the lane-level route guidance, and in some cases (e.g., none of the lane change maneuvers are possible or desirable) may also invoke the link-level optimizer to recompute the path candidates according to the revised criteria. In the microsimulation employed by the lane-level optimizer, traffic signals (which may be adaptive traffic signals) at downstream intersections (and other traffic controls, including, e.g., message signs and other driver information systems) are simulated to determine intersection delay realistically as are vehicle trajectories and conflicts inside of intersections.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Charrow to incorporate the teaching of acquiring road map information and information on a travel history that is represented by a travel trajectory on a road map determining, using a plurality of the travel histories, traffic information of the environment of Slavin in order to identify better lane-level guidance and ensure that the guidance is feasible in light of other traffic in later time intervals (see at least Slavin, para. [0009]).

As per claim 4 Charrow discloses
specifying the lane determined to be in the multiple lane form among lanes represented by the road map information (see at least Charrow, para. [0041]: In this example, the map information also identifies or flags areas of the map immediately prior to an intersection (or parking lot into which the vehicle may turn) having particular characteristics. For instance, the map information may identify areas as “wide lanes.” In such cases, the characteristics of area may be such that the width of the lane in the map information meets a threshold distance, for instance, a width great enough for two vehicles, such as 16 feet or more or less, or which would be of a sufficient distance to fit an object (such as a detected vehicle) and the vehicle 100 side by side within the area. As shown in FIG. 2, the map information identifies area 270 as a wide lane area which meets the threshold distance.); and
specify lane information representing the two or more vehicles form the different lines in the lateral direction of the vehicles on the single lane (see at least Charrow, para. [0041]: In this example, the map information also identifies or flags areas of the map immediately prior to an intersection (or parking lot into which the vehicle may turn) having particular characteristics. For instance, the map information may identify areas as “wide lanes.” In such cases, the characteristics of area may be such that the width of the lane in the map information meets a threshold distance, for instance, a width great enough for two vehicles, such as 16 feet or more or less, or which would be of a sufficient distance to fit an object (such as a detected vehicle) and the vehicle 100 side by side within the area. As shown in FIG. 2, the map information identifies area 270 as a wide lane area which meets the threshold distance.).
Charrow does not explicitly disclose
rewriting link information of the specified lane with information.
Slavin teaches
rewriting link information of the specified lane with information representing that the vehicle has moved to a new road segment (see at least Slavin, para. [0061]:  When it is detected at 716 that the traveler has moved to a new road segment, engine 700 determines at 717 whether the traveler is on a road segment on the current advised link path, and if so the lane graph 711 is updated to reflect the new position in the network. Otherwise, the engine returns to the link-level optimizer 709. In this way, the traveler's location in relation to the region-wide network is continually tracked by engine 700, which uses simulation coupled with link-level optimizer 709 and lane-level optimizer 712 to guide the traveler.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Charrow to incorporate the teaching of rewriting link information of the specified lane with information representing that the vehicle has moved to a new road segment of Slavin in order to identify better lane-level guidance and ensure that the guidance is feasible in light of other traffic in later time intervals (see at least Slavin, para. [0009]).

As per claim 5 Charrow discloses
calculating the reference travel information for each of two or more virtual lanes included in the lane determined to be a lane in which the two or more vehicles form the different lines in the lateral direction of the vehicles on the single lane (see at least Charrow, para. [0060]: If the vehicles are stopped at the intersection towards both the left and right of the lane, the vehicle's computing devices may maneuver the vehicle to pull behind the vehicles to the right, but proceeding with caution if the vehicle is passing any objects on the right. For instance, FIG. 8 corresponds to the example of FIG. 4 with the addition of vehicles 810, 812, and 814 traveling in lane 410 towards intersection 450. As shown, vehicles 810 and 812 are within the area 270 but remain closer to lane line 421 than lane line 420, while vehicle 814 is within the area 270 but remains closer to lane line 420 than lane line 421. As such, the computing devices 110 may determine that the vehicles 710 and 720 appear to be staying towards the left of lane 410 and arranged one behind the other in the aforementioned “stacked” configuration. In addition, vehicle 814 is positioned to the right of vehicle 810, and is thus likely to make a right turn.).
Charrow does not explicitly disclose
calculating reference travel information on a basis of the plurality of the travel histories, the reference travel information including information on a travel path in the lane; and
 calculating the reference travel information for each of two or more virtual lanes included in the lane determined to be a lane in which the two or more vehicles form the different lines in the lateral direction of the vehicles on the single lane.
Slavin teaches
calculating reference travel information on a basis of the plurality of the travel histories (see at least Slavin, para. [0077]: Based on a combination of data from historical measurement and real-time measurement, numerous simulation runs can be used to synthesize and predict the likely travel time and traffic density along the alternative paths at the lane-level. The result of these simulation runs are then processed and used to evaluate the likely travel times for different lane-level routings and the recommended lane change locations. Since lane changes cannot be guaranteed at a specific location, navigation recommendations can include a first location at which to attempt a recommended lane change. Navigation instructions can also describe in advance a set of lane maneuvers that are recommended for the vehicle.), 
the reference travel information including information on a travel path in the lane (see at least Slavin, para. [0078]: The recommended routes are dynamically determined based upon the time and location of the vehicle, and so can be optimized for the traffic conditions that will exist and be experienced during the duration of the vehicle's trip. Thus, accidents and work zones can be taken into account in the navigation guidance.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Charrow to incorporate the teaching of calculating reference travel information on a basis of the plurality of the travel histories, the reference travel information including information on a travel path in the lane of Slavin in order to identify better lane-level guidance and ensure that the guidance is feasible in light of other traffic in later time intervals (see at least Slavin, para. [0009]).

As per claim 6 Charrow discloses
specifying, a travel path of a preceding vehicle traveling in the lane connected to the intersection (see at least Charrow, para. [0057]:  For instance, FIG. 5 corresponds to the example of FIG. 5 with the addition of vehicle 510 traveling in lane 410 towards intersection 450. As shown, vehicle 510 is within the area 270 but remains closer to lane line 420 than lane line 421. As such, the computing devices may determine that as vehicle 510 appears to be staying towards the right of lane 410, vehicle 510 is very likely to make a right turn. In addition, other information of the sensor data, such as the identification of an illuminated or active right turn signal, may further indicate that the vehicle 510 is very likely to make a right turn.),
determining whether or not the two or more vehicles in the lane form the different lines in the lateral direction of the vehicles on the single lane, on a basis of a relationship between a traveling direction of the preceding vehicle and a traveling direction of a subject vehicle after entering the intersection and presence or absence of the preceding vehicle (see at least Charrow, para. [0057]:  For instance, FIG. 5 corresponds to the example of FIG. 5 with the addition of vehicle 510 traveling in lane 410 towards intersection 450. As shown, vehicle 510 is within the area 270 but remains closer to lane line 420 than lane line 421. As such, the computing devices may determine that as vehicle 510 appears to be staying towards the right of lane 410, vehicle 510 is very likely to make a right turn. In addition, other information of the sensor data, such as the identification of an illuminated or active right turn signal, may further indicate that the vehicle 510 is very likely to make a right turn. Accordingly, the computing devices 110 may maneuver the vehicle 100 in order to follow arrow 520, thereby moving towards lane line 420, away from lane line 421, and directly behind vehicle 510, until the vehicle 100 reaches the intersection 450 and makes the turn into lane 417.).
Charrow does not explicitly disclose
specifying, using the travel histories, a travel path of a vehicle traveling in the lane connected to the intersection.
Slavin teaches
specifying, using the travel histories, a travel path of a vehicle traveling in the lane connected to the intersection (see at least Slavin, para. [0057]: According to a predefined look-ahead threshold (preference), the lane-level optimizer evaluates the travel time, delay and driving experience on path candidates using either historical measurements of lane-level traffic density and speed, or microsimulation. The result of this evaluation is then used to derive the lane-level route guidance, and in some cases (e.g., none of the lane change maneuvers are possible or desirable) may also invoke the link-level optimizer to recompute the path candidates according to the revised criteria. In the microsimulation employed by the lane-level optimizer, traffic signals (which may be adaptive traffic signals) at downstream intersections (and other traffic controls, including, e.g., message signs and other driver information systems) are simulated to determine intersection delay realistically as are vehicle trajectories and conflicts inside of intersections.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Charrow to incorporate the teaching of specifying, using the travel histories, a travel path of a vehicle traveling in the lane connected to the intersection of Slavin in order to identify better lane-level guidance and ensure that the guidance is feasible in light of other traffic in later time intervals (see at least Slavin, para. [0009]).

As per claim 7 Charrow discloses
specifying, a travel path of a preceding vehicle traveling in the lane connected to the intersection (see at least Charrow, para. [0057]:  For instance, FIG. 5 corresponds to the example of FIG. 5 with the addition of vehicle 510 traveling in lane 410 towards intersection 450. As shown, vehicle 510 is within the area 270 but remains closer to lane line 420 than lane line 421. As such, the computing devices may determine that as vehicle 510 appears to be staying towards the right of lane 410, vehicle 510 is very likely to make a right turn. In addition, other information of the sensor data, such as the identification of an illuminated or active right turn signal, may further indicate that the vehicle 510 is very likely to make a right turn.),
determining whether or not the two or more vehicles in the lane form the different lines in the lateral direction of the vehicles on the single lane, on a basis of presence or absence of the following vehicle (see at least Charrow, para. [0061]: This positioning of vehicles 810 and 814 may indicate that it is likely that vehicle 810 and 814 will take different actions when entering the intersection 450. For example, the computing devices 110 may determine that vehicle 810 may be likely to make a left turn (the likelihood of which may be greater if the sensor data indicates that a left turn signal of vehicle 810 is activated), while vehicle 814 may be likely to make a right turn (the likelihood of which may be greater if the sensor data indicates that a right turn signal of vehicle 814 is activated). Alternatively, the computing devices 110 may determine that vehicle 810 may be likely to make a left turn (the likelihood of which may be greater if the sensor data indicates that a left turn signal of vehicle 810 is activated), while vehicle 814 may be likely to proceed to lane 415 through the intersection (the likelihood of which may be greater if the sensor data indicates that no turn signal of vehicle is activated).).
Charrow does not explicitly disclose
specifying, using the travel histories, a travel path of a vehicle traveling in the lane connected to the intersection.
Slavin teaches
specifying, using the travel histories, a travel path of a vehicle traveling in the lane connected to the intersection (see at least Slavin, para. [0057]: According to a predefined look-ahead threshold (preference), the lane-level optimizer evaluates the travel time, delay and driving experience on path candidates using either historical measurements of lane-level traffic density and speed, or microsimulation. The result of this evaluation is then used to derive the lane-level route guidance, and in some cases (e.g., none of the lane change maneuvers are possible or desirable) may also invoke the link-level optimizer to recompute the path candidates according to the revised criteria. In the microsimulation employed by the lane-level optimizer, traffic signals (which may be adaptive traffic signals) at downstream intersections (and other traffic controls, including, e.g., message signs and other driver information systems) are simulated to determine intersection delay realistically as are vehicle trajectories and conflicts inside of intersections.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Charrow to incorporate the teaching of specifying, using the travel histories, a travel path of a vehicle traveling in the lane connected to the intersection of Slavin in order to identify better lane-level guidance and ensure that the guidance is feasible in light of other traffic in later time intervals (see at least Slavin, para. [0009]).

As per claim 8 Charrow discloses
specifying the lane recorded as a lane in which the two or more vehicles form the different lines in the lateral direction of the vehicles on the single lane, among lanes represented by the road map information (see at least Charrow, para. [0041]:  In this example, the map information also identifies or flags areas of the map immediately prior to an intersection (or parking lot into which the vehicle may turn) having particular characteristics. For instance, the map information may identify areas as “wide lanes.” In such cases, the characteristics of area may be such that the width of the lane in the map information meets a threshold distance, for instance, a width great enough for two vehicles, such as 16 feet or more or less, or which would be of a sufficient distance to fit an object (such as a detected vehicle) and the vehicle 100 side by side within the area. As shown in FIG. 2, the map information identifies area 270 as a wide lane area which meets the threshold distance.); and
determining, in the specified lane, whether or not the two or more vehicles form the different lines in the lateral direction of the vehicles on the single lane (see at least Charrow, para. [0041]:  In this example, the map information also identifies or flags areas of the map immediately prior to an intersection (or parking lot into which the vehicle may turn) having particular characteristics. For instance, the map information may identify areas as “wide lanes.” In such cases, the characteristics of area may be such that the width of the lane in the map information meets a threshold distance, for instance, a width great enough for two vehicles, such as 16 feet or more or less, or which would be of a sufficient distance to fit an object (such as a detected vehicle) and the vehicle 100 side by side within the area. As shown in FIG. 2, the map information identifies area 270 as a wide lane area which meets the threshold distance.).
Charrow does not explicitly disclose
a basis of the travel histories within a most recent certain period.
Slavin teaches
a basis of the travel histories within a most recent certain period (see at least Slavin, para. [0077]: Based on a combination of data from historical measurement and real-time measurement, numerous simulation runs can be used to synthesize and predict the likely travel time and traffic density along the alternative paths at the lane-level. The result of these simulation runs are then processed and used to evaluate the likely travel times for different lane-level routings and the recommended lane change locations.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Charrow to incorporate the teaching of a basis of the travel histories within a most recent certain period of Slavin in order to identify better lane-level guidance and ensure that the guidance is feasible in light of other traffic in later time intervals (see at least Slavin, para. [0009]).


As per claim 9 Charrow discloses
providing a user with the lane information representing that the two or more vehicles in the lane form the different lines in the lateral direction of the vehicles on the single lane (see at least Charrow, para. [0034]: Computing devices 110 may include all of the components normally used in connection with a computing device such as the processor and memory described above as well as a user input 150 (e.g., a mouse, keyboard, touch screen and/or microphone) and various electronic displays (e.g., a monitor having a screen or any other electrical device that is operable to display information). & para. [0060-0061]: For instance, FIG. 8 corresponds to the example of FIG. 4 with the addition of vehicles 810, 812, and 814 traveling in lane 410 towards intersection 450. As shown, vehicles 810 and 812 are within the area 270 but remain closer to lane line 421 than lane line 420, while vehicle 814 is within the area 270 but remains closer to lane line 420 than lane line 421. As such, the computing devices 110 may determine that the vehicles 710 and 720 appear to be staying towards the left of lane 410 and arranged one behind the other in the aforementioned “stacked” configuration. In addition, vehicle 814 is positioned to the right of vehicle 810, and is thus likely to make a right turn. This positioning of vehicles 810 and 814 may indicate that it is likely that vehicle 810 and 814 will take different actions when entering the intersection 450. For example, the computing devices 110 may determine that vehicle 810 may be likely to make a left turn (the likelihood of which may be greater if the sensor data indicates that a left turn signal of vehicle 810 is activated), while vehicle 814 may be likely to make a right turn (the likelihood of which may be greater if the sensor data indicates that a right turn signal of vehicle 814 is activated).).

As per claim 10 Charrow discloses
A vehicle travel control method for controlling travel of a subject vehicle using a processor, comprising:
executing the lane information management method according to claim 1 (see at least Charrow, para. [0048]: The computing devices 110 may control the direction and speed of the vehicle by controlling various components. By way of example, computing devices 110 may navigate the vehicle to a destination location completely autonomously using data from the detailed map information, perception system 172, and routing system 168. In order to maneuver the vehicle, computing devices 110 may cause the vehicle to accelerate (e.g., by increasing fuel or other energy provided to the power system 174 or engine by acceleration system 162), decelerate (e.g., by decreasing the fuel supplied to the engine, changing gears, and/or by applying brakes by deceleration system 160), change direction (e.g., by turning the front or rear wheels of vehicle 100 by steering system 164), and signal such changes (e.g., by lighting turn signals of signaling system 166).); and
controlling the travel of the subject vehicle on a basis of the lane information transmitted to the subject vehicle (see at least Charrow, para. [0062]: Accordingly , the computing devices 110 may maneuver the vehicle 100 in order to follow arrow 820 , thereby moving towards lane line 420 and away from lane line 421 . In addition , given that vehicle 814 is adjacent to vehicle 810 , the computing devices 110 may maneuver vehicle 100 around vehicle 812 and immediately behind vehicle 814 . Of course , in order to reduce the likelihood of a collision if vehicle 812 were to also move towards lane line 420 , the computing devices 110 may maneuver vehicle 100 very cautiously around vehicle 812 an towards vehicle 814 until the vehicle 100 reaches the intersection 450 and makes the turn into lane 417).

As per claim 11 Charrow discloses
A vehicle travel control method for controlling travel of a subject vehicle using a processor, comprising:
executing the lane information management method according to claim 5:
determining, using a sensor installed in the subject vehicle, whether or not there is another vehicle around the subject vehicle (see at least Charrow, para. [0045]: The perception system 172 also includes one or more components for detecting objects external to the vehicle such as other vehicles, obstacles in the roadway, traffic signals, signs, trees, etc. For example, the perception system 172 may include sensors such as LIDAR (lasers), sonar, radar, cameras and/or any other detection devices that record data which may be processed by computing devices 110. In the case where the vehicle is a small passenger vehicle such as a car, the car may include a laser or other sensors mounted on the roof or other convenient location. ); and
controlling the travel of the subject vehicle on a basis of a determination result regarding the other vehicle and the reference travel information (see at least Charrow, para. [0048]: The computing devices 110 may control the direction and speed of the vehicle by controlling various components. By way of example, computing devices 110 may navigate the vehicle to a destination location completely autonomously using data from the detailed map information, perception system 172, and routing system 168. In order to maneuver the vehicle, computing devices 110 may cause the vehicle to accelerate (e.g., by increasing fuel or other energy provided to the power system 174 or engine by acceleration system 162), decelerate (e.g., by decreasing the fuel supplied to the engine, changing gears, and/or by applying brakes by deceleration system 160), change direction (e.g., by turning the front or rear wheels of vehicle 100 by steering system 164), and signal such changes (e.g., by lighting turn signals of signaling system 166). ).

As per claim 12 Charrow discloses
A lane information management device comprising a database and a processor,
acquiring road map information and traffic information (see at least Charrow, para. [0023]: In order to plan a route, the vehicle's computing devices may access map information that describes an expected state of the vehicle's environment. Using this information, the vehicle's computing devices may plan a route, for instance, which includes one or more turns or turning maneuvers at an intersection, into a parking lot, driveway etc. & para. [0038]: Routing system 168 may be used by computing devices 110 in order to determine and follow a route to a location. In this regard, the routing system 168 and/or data 134 may store detailed map information, e.g., highly detailed maps identifying the shape and elevation of roadways, lane lines, lanes and heading information (identifying the headings or orientations of the lanes), intersections, crosswalks, speed limits, traffic signals, buildings, signs, real time traffic information, vegetation, or other such objects and information which is expected to persist.);
determine whether two or more vehicles in a lane connected to an intersection form different lines in a lateral direction of the vehicles on a single lane (see at least Charrow, Fig. 8 & para. [0060]: For instance, FIG. 8 corresponds to the example of FIG. 4 with the addition of vehicles 810, 812, and 814 traveling in lane 410 towards intersection 450. As shown, vehicles 810 and 812 are within the area 270 but remain closer to lane line 421 than lane line 420, while vehicle 814 is within the area 270 but remains closer to lane line 420 than lane line 421. As such, the computing devices 110 may determine that the vehicles 710 and 720 appear to be staying towards the left of lane 410 and arranged one behind the other in the aforementioned “stacked” configuration. In addition, vehicle 814 is positioned to the right of vehicle 810, and is thus likely to make a right turn.); and
record lane information in the database, including a result of determination of the different lines indicating a multiple lane form in the lane information (see at least Charrow, para. [0061]: This positioning of vehicles 810 and 814 may indicate that it is likely that vehicle 810 and 814 will take different actions when entering the intersection 450. For example, the computing devices 110 may determine that vehicle 810 may be likely to make a left turn (the likelihood of which may be greater if the sensor data indicates that a left turn signal of vehicle 810 is activated), while vehicle 814 may be likely to make a right turn (the likelihood of which may be greater if the sensor data indicates that a right turn signal of vehicle 814 is activated). Alternatively, the computing devices 110 may determine that vehicle 810 may be likely to make a left turn (the likelihood of which may be greater if the sensor data indicates that a left turn signal of vehicle 810 is activated), while vehicle 814 may be likely to proceed to lane 415 through the intersection (the likelihood of which may be greater if the sensor data indicates that no turn signal of vehicle is activated).); and
use or transmit the lane information for travel of a subject vehicle (see at least Charrow, para. [0062]: Accordingly , the computing devices 110 may maneuver the vehicle 100 in order to follow arrow 820 , thereby moving towards lane line 420 and away from lane line 421 . In addition , given that vehicle 814 is adjacent to vehicle 810 , the computing devices 110 may maneuver vehicle 100 around vehicle 812 and immediately behind vehicle 814 . Of course , in order to reduce the likelihood of a collision if vehicle 812 were to also move towards lane line 420 , the computing devices 110 may maneuver vehicle 100 very cautiously around vehicle 812 an towards vehicle 814 until the vehicle 100 reaches the intersection 450 and makes the turn into lane 417.).
Charrow does not explicitly disclose
the database recording road map information and information on travel histories that are represented by travel trajectories on a road map,
the processor operating to:
acquire the road map information and the information on the travel histories from the database;
determining, using a plurality of the travel histories, traffic information of the environment.
Slavin teaches
the database recording road map information and information on travel histories that are represented by travel trajectories on a road map (see at least Slavin, para. [0037]: FIG. 1 depicts the aforementioned microsimulation of traffic in Phoenix, Ariz., in which box 1 represents an intersection, including vehicles and lane-level geometry, with a near-ground-truth level of detail, as shown in box 2. The model also includes detailed traffic signal timing and other traffic management data, as shown in box 3, enabling the accurate simulation of signal operations and drivers' behavioral responses to them. & para. [0045]: However, a comprehensive traffic simulation system capable of representing the elements and complexities of the traffic environment like that depicted in FIG. 2 can assimilate historical information and real-time traffic information available from the field and then relate that information into useful short-term predictions and, thus, meaningful lane-level route guidance.),
the processor operating to:
acquire the road map information and the information on the travel histories from the database (see at least Slavin, para. [0037]: FIG. 1 depicts the aforementioned microsimulation of traffic in Phoenix, Ariz., in which box 1 represents an intersection, including vehicles and lane-level geometry, with a near-ground-truth level of detail, as shown in box 2. The model also includes detailed traffic signal timing and other traffic management data, as shown in box 3, enabling the accurate simulation of signal operations and drivers' behavioral responses to them. & para. [0045]: However, a comprehensive traffic simulation system capable of representing the elements and complexities of the traffic environment like that depicted in FIG. 2 can assimilate historical information and real-time traffic information available from the field and then relate that information into useful short-term predictions and, thus, meaningful lane-level route guidance.);
determining, using a plurality of the travel histories, traffic information of the environment (see at least Slavin, para. [0057]: According to a predefined look-ahead threshold (preference), the lane-level optimizer evaluates the travel time, delay and driving experience on path candidates using either historical measurements of lane-level traffic density and speed, or microsimulation. The result of this evaluation is then used to derive the lane-level route guidance, and in some cases (e.g., none of the lane change maneuvers are possible or desirable) may also invoke the link-level optimizer to recompute the path candidates according to the revised criteria. In the microsimulation employed by the lane-level optimizer, traffic signals (which may be adaptive traffic signals) at downstream intersections (and other traffic controls, including, e.g., message signs and other driver information systems) are simulated to determine intersection delay realistically as are vehicle trajectories and conflicts inside of intersections.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Charrow to incorporate the teaching of the database recording road map information and information on travel histories that are represented by a travel trajectories on a road map, acquiring road map information and information on the travel histories that is represented by a travel trajectory on a road map determining, using a plurality of the travel histories, traffic information of the environment of Slavin in order to identify better lane-level guidance and ensure that the guidance is feasible in light of other traffic in later time intervals (see at least Slavin, para. [0009]).

As per claim 13 Charrow discloses
A lane information acquisition method for acquiring, 
using an onboard controller in a subject vehicle (see at least Charrow, para. [0037]:  As an example, computing devices 110 may interact with deceleration system 160 and acceleration system 162 in order to control the speed of the vehicle. Similarly, steering system 164 may be used by computing devices 110 in order to control the direction of vehicle 100. For example, if vehicle 100 is configured for use on a road, such as a car or truck, the steering system may include components to control the angle of wheels to turn the vehicle. ), 
lane information of a lane in which the subject vehicle travels from a server for managing the lane information (see at least Charrow, para. [0035]: Computing devices 110 may also include one or more wireless network connections 156 to facilitate communication with other computing devices, such as the client computing devices and server computing devices described in detail below. para. [0038]: Routing system 168 may be used by computing devices 110 in order to determine and follow a route to a location. In this regard, the routing system 168 and/or data 134 may store detailed map information, e.g., highly detailed maps identifying the shape and elevation of roadways, lane lines, lanes and heading information (identifying the headings or orientations of the lanes), intersections, crosswalks, speed limits, traffic signals, buildings, signs, real time traffic information, vegetation, or other such objects and information which is expected to persist.), comprising:
acquiring, by the onboard controller, the lane information including multiple lane form information from the server to use the lane information for travel of the subject vehicle (see at least Charrow, para. [0035]: Computing devices 110 may also include one or more wireless network connections 156 to facilitate communication with other computing devices, such as the client computing devices and server computing devices described in detail below. para. [0038]: Routing system 168 may be used by computing devices 110 in order to determine and follow a route to a location. In this regard, the routing system 168 and/or data 134 may store detailed map information, e.g., highly detailed maps identifying the shape and elevation of roadways, lane lines, lanes and heading information (identifying the headings or orientations of the lanes), intersections, crosswalks, speed limits, traffic signals, buildings, signs, real time traffic information, vegetation, or other such objects and information which is expected to persist. & para. [0062]: Accordingly , the computing devices 110 may maneuver the vehicle 100 in order to follow arrow 820 , thereby moving towards lane line 420 and away from lane line 421 . In addition , given that vehicle 814 is adjacent to vehicle 810 , the computing devices 110 may maneuver vehicle 100 around vehicle 812 and immediately behind vehicle 814 . Of course , in order to reduce the likelihood of a collision if vehicle 812 were to also move towards lane line 420 , the computing devices 110 may maneuver vehicle 100 very cautiously around vehicle 812 an towards vehicle 814 until the vehicle 100 reaches the intersection 450 and makes the turn into lane 417 ), wherein
the lane information includes the multiple lane form information on the multiple lane form determined by a server controller in the server (see at least Charrow, Fig. 8 & para. [0035]: Computing devices 110 may also include one or more wireless network connections 156 to facilitate communication with other computing devices, such as the client computing devices and server computing devices described in detail below. & para. [0060]: For instance, FIG. 8 corresponds to the example of FIG. 4 with the addition of vehicles 810, 812, and 814 traveling in lane 410 towards intersection 450. As shown, vehicles 810 and 812 are within the area 270 but remain closer to lane line 421 than lane line 420, while vehicle 814 is within the area 270 but remains closer to lane line 420 than lane line 421. As such, the computing devices 110 may determine that the vehicles 710 and 720 appear to be staying towards the left of lane 410 and arranged one behind the other in the aforementioned “stacked” configuration. In addition, vehicle 814 is positioned to the right of vehicle 810, and is thus likely to make a right turn.), and
the multiple lane form information is information on a result of determination whether or not two or more vehicles form different lines indicating a multiple lane form in a lateral direction of the vehicles on a single lane connected to an intersection (see at least Charrow, para. [0061]: This positioning of vehicles 810 and 814 may indicate that it is likely that vehicle 810 and 814 will take different actions when entering the intersection 450. For example, the computing devices 110 may determine that vehicle 810 may be likely to make a left turn (the likelihood of which may be greater if the sensor data indicates that a left turn signal of vehicle 810 is activated), while vehicle 814 may be likely to make a right turn (the likelihood of which may be greater if the sensor data indicates that a right turn signal of vehicle 814 is activated). Alternatively, the computing devices 110 may determine that vehicle 810 may be likely to make a left turn (the likelihood of which may be greater if the sensor data indicates that a left turn signal of vehicle 810 is activated), while vehicle 814 may be likely to proceed to lane 415 through the intersection (the likelihood of which may be greater if the sensor data indicates that no turn signal of vehicle is activated).).
Charrow does not explicitly disclose
the determination performed by the server controller using two or more travel histories that are represented by travel trajectories on a road map.
Slavin teaches
the determination performed by the server controller using two or more travel histories that are represented by travel trajectories on a road map (see at least Slavin, para. [0045]: However, a comprehensive traffic simulation system capable of representing the elements and complexities of the traffic environment like that depicted in FIG. 2 can assimilate historical information and real-time traffic information available from the field and then relate that information into useful short-term predictions and, thus, meaningful lane-level route guidance. para. [0089]:  Improvements in the accuracy of GPS systems, laser and radar range finders, microwave, image processing and object recognition, may provide the ability to locate vehicles reliably in lanes and at locations within intersections and could be used to feed the navigation engine as described. Expansion of the capacity of wireless communication with lower costs may enable the described system to send the location-specific traffic data and request for navigation to a central server, which runs the traffic prediction using simulation and generates optimized lane-level path and navigation instructions on an individual basis.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Charrow to incorporate the teaching of the determination performed by the server controller using two or more travel histories that are represented by travel trajectories on a road map of Slavin in order to identify better lane-level guidance and ensure that the guidance is feasible in light of other traffic in later time intervals (see at least Slavin, para. [0009]).

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Charrow, in view of Slavin, further in view of US 2017/0227637A1 (“Hada”).
As per claim 2 Charrow discloses
specifying a set of the lateral positions as a position set (see at least Charrow, para. [0041]: In this example, the map information also identifies or flags areas of the map immediately prior to an intersection (or parking lot into which the vehicle may turn) having particular characteristics. For instance, the map information may identify areas as “wide lanes.” In such cases, the characteristics of area may be such that the width of the lane in the map information meets a threshold distance, for instance, a width great enough for two vehicles, such as 16 feet or more or less, or which would be of a sufficient distance to fit an object (such as a detected vehicle) and the vehicle 100 side by side within the area. As shown in FIG. 2, the map information identifies area 270 as a wide lane area which meets the threshold distance. para. [0055]: For any objects remaining in the set, the vehicle's computing device may determine whether the objects are going to proceed through the intersection (no turn) and/or make a left turn at the intersection or alternatively, make a right turn at the intersection. To do so, the sensor data from the perception system for any of the set of identified objects may be further analyzed. As an example, the sensor data may be analyzed to identify whether the object is using a turn signal which would indicate a left or right turn.); and
when two or more position sets including the position set are specified in the approach area and a distance or distances between the two or more position sets are not less than a predetermined value (see at least Charrow, para. [0041]: In this example, the map information also identifies or flags areas of the map immediately prior to an intersection (or parking lot into which the vehicle may turn) having particular characteristics. For instance, the map information may identify areas as “wide lanes.” In such cases, the characteristics of area may be such that the width of the lane in the map information meets a threshold distance, for instance, a width great enough for two vehicles, such as 16 feet or more or less, or which would be of a sufficient distance to fit an object (such as a detected vehicle) and the vehicle 100 side by side within the area. As shown in FIG. 2, the map information identifies area 270 as a wide lane area which meets the threshold distance.),
determining that the two or more vehicles in the lane including the approach area form the different lines in the lateral direction of the vehicles on the single lane (see at least Charrow, para. [0061]: This positioning of vehicles 810 and 814 may indicate that it is likely that vehicle 810 and 814 will take different actions when entering the intersection 450. For example, the computing devices 110 may determine that vehicle 810 may be likely to make a left turn (the likelihood of which may be greater if the sensor data indicates that a left turn signal of vehicle 810 is activated), while vehicle 814 may be likely to make a right turn (the likelihood of which may be greater if the sensor data indicates that a right turn signal of vehicle 814 is activated). Alternatively, the computing devices 110 may determine that vehicle 810 may be likely to make a left turn (the likelihood of which may be greater if the sensor data indicates that a left turn signal of vehicle 810 is activated), while vehicle 814 may be likely to proceed to lane 415 through the intersection (the likelihood of which may be greater if the sensor data indicates that no turn signal of vehicle is activated).).
Charrow does not explicitly disclose
calculating lateral positions of the vehicles in an approach area through which the vehicles enter the intersection.
Hada teaches
calculating lateral positions of the vehicles in an approach area through which the vehicles enter the intersection (see at least Hada, para. [0041]: When the outcome of decision block 504 is positive, the method proceeds to block 506 which again measures the lateral distance to proximate objects. Next decision block 508 tests if the lateral distance to proximate objects changed from less than the predetermined lateral distance threshold to greater than the predetermined lateral distance threshold. & para. [0045]: However when the first vehicle 100 passes the parked cars 1006 and reaches the intersection 612 with the cross street 614 the proximity sensors system 316 detects an opening up of the region to the side of the front 116 of the first vehicle 100 and in response thereto the system 300 will route video from the camera 118 to the display 202 allowing the driver of the first vehicle 100 to see additional vehicles 616 on the cross street 614. FIG. 11 is a graph 1100 including a plot 1102 of measured lateral distance to from the first vehicle 100 to proximate objects versus the position of the first vehicle 100 for the third scenario illustrated in FIG. 10.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Charrow to incorporate the teaching of calculating lateral positions of the vehicles in an approach area through which the vehicles enter the intersection of Hada in order to provide a clear view of traffic from the driver seat (see at least Hada, para. [0002]).

As per claim 3 Charrow discloses
specifying the position sets in association with traveling straight ahead after entering the intersection and turning right or left after entering the intersection (see at least Charrow, Fig. 8 & para. [0060]: For instance, FIG. 8 corresponds to the example of FIG. 4 with the addition of vehicles 810, 812, and 814 traveling in lane 410 towards intersection 450. As shown, vehicles 810 and 812 are within the area 270 but remain closer to lane line 421 than lane line 420, while vehicle 814 is within the area 270 but remains closer to lane line 420 than lane line 421. As such, the computing devices 110 may determine that the vehicles 710 and 720 appear to be staying towards the left of lane 410 and arranged one behind the other in the aforementioned “stacked” configuration. In addition, vehicle 814 is positioned to the right of vehicle 810, and is thus likely to make a right turn.); and
when the position sets can be classified in the approach area into a set that represents the traveling straight ahead and a set that represents the turning right or left, determining that the two or more vehicles in the lane including the approach area form the different lines in the lateral direction of the vehicles on the single lane (see at least Charrow, Fig. 8 & para. [0061]: This positioning of vehicles 810 and 814 may indicate that it is likely that vehicle 810 and 814 will take different actions when entering the intersection 450. For example, the computing devices 110 may determine that vehicle 810 may be likely to make a left turn (the likelihood of which may be greater if the sensor data indicates that a left turn signal of vehicle 810 is activated), while vehicle 814 may be likely to make a right turn (the likelihood of which may be greater if the sensor data indicates that a right turn signal of vehicle 814 is activated). Alternatively, the computing devices 110 may determine that vehicle 810 may be likely to make a left turn (the likelihood of which may be greater if the sensor data indicates that a left turn signal of vehicle 810 is activated), while vehicle 814 may be likely to proceed to lane 415 through the intersection (the likelihood of which may be greater if the sensor data indicates that no turn signal of vehicle is activated).).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED ABDO ALGEHAIM whose telephone number is (571)272-3628. The examiner can normally be reached Monday-Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.A./Examiner, Art Unit 3668                                                                                                                                                                                                        
/Angelina Shudy/Primary Examiner, Art Unit 3668